[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1839

                        FRIEDRICH LU,

                    Plaintiff, Appellant,

                              v.

       EMERGENCY SHELTER COMMISSION OF CITY OF BOSTON,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]


                            Before

                    Boudin, Circuit Judge,
                Bownes, Senior Circuit Judge,
                  and Stahl, Circuit Judge.



     Friedrich Lu on brief pro se.
     Merita A. Hopkins, Corporation Counsel, and Andrea W.
McCarthy, Assistant Corporation Counsel, City of Boston Law
Department, on brief for appellee.




                       January 22, 2001
         Per Curiam.      After a thorough review of the record

and of the parties’ submissions, we affirm the dismissal of

Count I with prejudice, but we vacate the dismissal of Count

II and direct the district court to remand that count to the

state court.

         As to Count I, we do not rest on the grounds stated

by the district court.       Although the district court read

appellant Friedrich Lu’s (“Lu’s”) complaint as if Lu claimed

that St. Francis House Shelter, a private entity, acted

improperly toward him, it appears to us that Lu alleges that

“the defendant” – i.e., the Emergency Shelter Commission

(“the Commission”) – acted improperly.        Further, the lower

court went on to conclude that the Commission (through the

City of Boston (“the City”)) had no authority over the St.

Francis House, and as a result, the City was not a proper

party to this lawsuit.       But it was inappropriate for the

lower court to rely on the City’s unsupported assertions on

a motion to dismiss.        Compare Fed. R. Civ. P. 56.        See

Clorox Co. Puerto Rico v. Proctor & Gamble Comm’l Co., 228
F.3d 24, 20 (1st Cir. 2000); Fed. R. Civ. P. 12(b).

         Still, Count I of the Complaint was subject to

dismissal under Fed. R. Civ. P. 12(b)(6).              “As is well

established,   §   1983   creates   no   independent   substantive
rights, but rather provides a cause of action by which

individuals    may   seek   money    damages   for   governmental

violations of rights protected by federal law.”        Cruz-Erazo

v. Rivera-Montanez, 212 F.3d 617, 621 (1st Cir. 2000).        The

Complaint fails to state a due process claim because it

fails to allege any specific liberty or property interest

which was threatened by the alleged wrongdoing, and because

it does not allege any actions which approach the “shocks

the conscience” standard.     Pittsley v. Warish, 927 F.2d 3,

6 (1st Cir. 1999).   Further, to the extent Count I attempts

to set out a procedural due process claim, it fails because

any alleged wrongdoing may be remedied through an action

under the state public records law.        “[A] procedural due

process claim is not actionable unless, inter alia, no

adequate ‘post-deprivation remedy’ is available under state

law.”    See Perez-Ruiz v. Crespo-Guillen, 25 F.3d 40, 42 (1st

Cir. 1994).

           To the extent Count I claims a violation of Lu’s

First Amendment rights, that claim is inadequate as a matter

of law, too.     See Houchins v. KQED, Inc., 438 U.S. 1, 9

(1978)    (Burger, C.J., plurality) (“This Court has never

intimated a First Amendment guarantee of a right of access

to all sources of information within government control.”);


                               -3-
El Dia, Inc. v. Hernandez Colon, 963 F.2d 488, 495 & n. 8

(1st Cir. 1992) (no authority for first amendment right of

access to information outside criminal justice context)

(citing Houchins).

           That leaves only the state law claim.            The claim

is not properly before the federal court, since to the

extent Lu seeks declaratory or injunctive relief under the

state law, “[a] federal court may not order state officials

to   conform   their   behavior      to   state   law.”   Quintero    de

Quintero v. Aponte-Roque, 974 F.2d 226, 230 (1st Cir. 1992)

(citing Pennhurst State School & Hosp. V. Halderman, 465
U.S. 89, 106 (1984)).      But we cannot tell whether the claim

is   subject   to   dismissal   on    other   grounds.    Though     the

Commission apparently is only an arm of the City and so not

separately subject to suit, it seems at this early stage of

the litigation, a simple amendment to the pleadings would

address that problem.      See Fed. R. Civ. P. 15(a).         We will

not affirm the dismissal of Count II with prejudice on this

ground.

           We thus vacate the dismissal on the merits of Count

II and direct the district court to remand this state law

claim to the state court from whence it had been removed.




                                  -4-
         The judgment of the district court is affirmed in

part and vacated in part; the dismissal of Count I with

prejudice is affirmed; the dismissal of Count II is vacated,

and the district court is directed to remand the Count to

the state court.




                            -5-